Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.
Claims 1,15,24 are amended.  Claims 1,4-15,17,19-24 are pending.
The 112 second paragraph rejection of claims 1 and 15 with respect to the limitation “ light, crispy, texture” is withdrawn due to the amendment.
Claim Rejections - 35 USC § 112
Claims 1 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “crumbly texture” is vague and indefinite because it is not clear what is intended. What kind of texture qualified as crumbly texture?
Claim 15 has the same problem as claim 1 with respect to the limitation “ crumbly texture”.
In the response, applicant argues that “ crumbly” is defined as “ made of crumbs and/or easily crumbles/friable.  Applicant states different sources explaining the meaning of “ crumbly have very similar and overlapping definitions of the term.  Thus, to a person of skill in the pertinent art, “ crumbly” has a clear and unambiguous definition.  The examiner respectfully disagrees.  The term crumbly might have an unambiguous definition in its normal meaning.  But, the limitation is not just the term crumbly.  The limitation is “ crumbly texture”.  The texture of a food product is its textural feel.  It is not clear what would be considered as a crumbly texture.  What kind of texture would be defined as crumbly texture?  The instant specification does not have an description for crumbly texture.
Claim Rejections - 35 USC § 103
Claims 1,4-6,8-15,17,19-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong ( 4762723) in view of Borek ( 5874120), Jensen ( 2010/0239720), Ardisson-Korat ( 20130045317), Adkins ( 2009/0297631), Luhadiya ( 20020187220), Fosdick ( 2015/0201647) and Zimeri ( 2007/0092620).
For claims 1,19,20,  Strong discloses a crispy co-extruded foodstuff comprising an extruded casing having a sugar content of about 6-20% and less than about 94% wheat flour and an extruded filling.  Strong discloses that alternatives embodiments also include a coextruded cookie having a topping and/or coating.  
For claims 1,15, Strong discloses the primary flour is wheat flour and secondary flours such as corn flour, rice flour etc.. can be added to enhance flavor or texture qualities.  Table VII shows a casing composition  comprising 49.6% wheat flour, about 13% rice flour, about 10% corn meal and about 20% sugar.  The use of both flour and corn meal indicates various particle sizes because meal is known to have bigger particle sizes than flour.  Strong also discloses in example III of casing comprising wheat flour and rye flour which is a non-wheat flour.  The amount of rye flour is about 10% taking into consideration all ingredients.  
For claim 6, Strong discloses the product has a final moisture content of about 2-5% for the casing and about 1-3% for the filling.  Thus, the moisture content of the product fall within the claimed range.  
For claim 8, the sugar content of the casing ranges from about 2-35% which includes the claimed range.  
For claim 12, table IX discloses casing comprising 4% cocoa.  
For claim 15, Strong discloses a method of coextruding a baked foodstuff comprising mixing casing material comprising less than about 94% wheat flour, mixing a filling material comprising fat and sugar and co-extruding the casing material and filling material.  Upon exiting the extruder, the coextruded product has a filled tubular pipe-like shape.  The filled tubular pipe-like shaped product is machined into distinct pieces.  The pieces are dried to a moisture content between about 5-8% to make the final product crisp.
(see columns 2-5,9 and the examples)
 Strong does not disclose the filling weight and density and agglomerated particulate component adhered to the surface as in claims 1,15,the density in claim 4, the amounts of cocoa in claims 11,13,14, the filling comprising solid fat and the filling to casing ratio as in claim 15 , the filling weight as in claim 17, the water activity as in claim 5 and the strength as in claims 9-10, the total sugar content as in claims 19-20 , the agglomerated component including cocoa as in claims 21-22 and the binder as in claims 23-24.
Borek discloses a method for preparing food pieces containing filling.  Borek teaches that unpuffed  extrudate generally have a density of about .8g/cc to .9g/cc.  Puffing causes the density to lower to .06g/cc and partial puffing gives a density of lower than.25g/cc.  ( see col. 4 lines 45-55)
Jensen disclose a dual textured snack food comprising crispy or crunchy outer casing and a creamy filling.  The center filling comprises about 50-20% of the snack food and the outer casing comprising as much as 80%.  In an embodiment, the filling comprises about 80-50% of the snack food.  The filling component is made from mixture of liquid and solid fat.  Preferably, the liquid fat is entrapped or fixed within the crystalline structure of the solid fat to inhibit, minimize and/or prevent wicking of the liquid fat into the outer casing component. Jensen discloses the outer casing is made from starch-containing component including corn flour, wheat flour, potato flour, rice flour etc.. and mixture thereof( see paragraphs 0008,0009,0033,0032,0037,0065,0069,0070,0072)
Ardisson-Korat discloses extruded snack food product comprising a crisp, expanded outer casing and an inner filling.  Ardisson-Korat discloses the food product has a hardness by measuring of the force required to crack the outer shell of about 1.75lb-3.5lb force ( 794-1587 gram).  The product comprises a water activity of from about .25-.5.  The low water activity of the product contributes to the excellent shelf-stability.  Ardisson-Korat also discloses that the product can be seasoned with seasoning after forming. The product comprises a seasoning layer surrounding the shell as shown in figures 3a and 3b Ardisson-Korat teaches to make filling containing 5-25% shortening and 40-70% seasoning powder.  The seasoning powder includes fruit powder, cocoa, chocolate, milk powder, cheddar cheese et…  ( see paragraphs 0010,0034,0035,0036-0037, 0039,0041)
Adkins discloses agglomerated particulates.  The particulates have improved adherence to substrate.  Examples of substrates that benefit from greater adherence of the particulates include topical applications to products such as snacks, chips, popcorn etc..  The adherence of the particulates is tested by adhering the particles onto a thin film of vegetable oil.  The particles are made by combining salt with other ingredients such as flavoring agents, seasoning agents, coloring agent, aroma agent etc..   ( see paragraphs 0003,0004,0013,0031)
Luhadiya discloses edible particulate adhesive.  The adhesive is used to bind particulates such as flavorings, seasonings, colorants, decorative toppings etc..  ( see paragraphs 0006-0011,0015)
Fosdick discloses expanded food products.  Fosdick discloses low density snack food products may have a density in a range of .02-.7g/cubic centrimeter.  Fosdick teaches the texture of finished product is highly dependent on the cell structure of the food.  The number of cells , the cell size and the thickness of the cell walls contribute to the texture of the finished product.  The cellular structure affects the amount of force required to break the food during mastication.  Depending on the number and the intensity of the fracture events, the consumer will describe the food as either crispy or crunchy.  ( see paragraph 0034)
Zimeri discloses production of low calorie, extruded, expanded foods.  Zimeri discloses cell structure is the result of expansion during extrusion.  The air cells are correlated to bulk density.  ( see paragraph 0148)
Strong discloses on column 2 lines 66-68, that the coextruded cookie can have topping and/or coating. It would have been obvious to one skilled in the art to add flavoring such as the agglomerated particulates disclosed in Adkin when desiring different flavor and taste. Ardisson-Korat also teaches seasoning powder such as cocoa, milk powder, fruit powder etc..  Adkin discloses different flavorings can be used.  It would have been obvious to use cocoa as an obvious matter of taste preference. It would have been obvious to use an adhesive as taught in Luhadiya to ensure adherence of the particulates to the external surface.  The use of an adhesive to ensure adherence of the particulates to the external surface would have been readily obvious to one skilled in the art.   Strong discloses column 8 lines 1-10, the concentration of sugar in the casing composition controls the texture and density of the external casing during coextrusion.  The more sugar present in the casing composition, the more dense is the external casing of the final product.  Too much sugar limits puffing or expansion of the external casing during coextrusion and too little sugar causes over expansion.  Strong discloses a casing containing between about 2-35% sugar.  The content of sugar is closed to the sugar range claimed; thus, it is obvious the density as claimed can be obtained.  As shown in Borek, the density is related to the degree of expansion or puffing.  It would have been obvious to one skilled in the art to adjust the degree of expansion to obtain any varying density depending on the texture desired.  As shown in Fosdick and Zimeri, the number of air cells is  related to the texture of the product.   Thus, it would have been obvious to one skilled in the art to determine the cell structure of the case depending on the texture desired.   The density and number of air cells are result-effective variables that are controlled by the degree of expansion and can readily be determined by one skilled in the art through routine experimentation.  For instance, it would have been obvious to obtain a density of .8 when a dense casing is desired or .6 when a less dense casing is wanted.  It would also have been obvious to obtain more or less air cells depending on airily one wants the product to be be.  It would have been obvious to vary the amount of filling and the filling to casing ratio depending on the flavor, taste and texture wanted.  As shown in Jensen, the ratio and amount of filling versus the casing can vary over  varying ranges.  The particular ratio and amount selected would have been an obvious matter of preference.  It would have been obvious to use a combination of liquid and solid fat for the filling to obtain the benefit taught in Jensen.  Strong discloses the casing can comprise flavor such as cocoa.  It would have been an obvious matter of preference to use any varying percentage of cocoa depending on the taste, flavor and appearance desired as the cocoa will give a darker color to the product.    It would also have been obvious to use potato when the flavor and texture provided by potato is wanted.  As shown in Jensen, potato flour is known to be used to make the outer casing.  Applicant has not established any criticality or unexpected result over the amount and the types as the instant specification discloses different types of flour and the amounts can vary over a wide range including up to 100%. Strong discloses sugar cream filling.  As shown in Ardisson-Korat, the filling of coextruded product can be different type of filling including fat, seasoning powder, corn syrup solids etc...  It would have been obvious to one skilled in the art to use a filling with less sugar when desiring to lower the sugar content of the product.  Selecting a filling with lower sugar content would have been an obvious matter of choice.  When the sugar content of the filling is reduced, then the total sugar content of the product is reduced.  It would have been within the skill of one in the art to vary the total sugar content depending on the sweetness level wanted for the product.  Such parameter is an obvious matter of choice and is well within the skill of one in the art. Strong discloses on column 4 lines 10-15, the coextruded product is about 6cm long and 2.5 cm wide.  Thus, the product has a length dimension that is greater than a width dimension as in claims 9-10.  It would have been obvious to one skilled in the art to follow the guideline for the hardness strength which is the same as the claimed compressive strength as taught in Ardisson-Korat depending on the texture desired.  It would also have been obvious to follow the guideline for water activity as taught in Ardisson-Korat to have excellent shelf-stability.  As to the crumbly texture, there is no feature in the claims to define crumbly texture.  The Strong product is a crispy snack product; thus, it is easily broken into small fragments.  It is considered crumbly.  Furthermore, Strong in view of the prior art discloses product with desire density and particulate coating which are the properties recited to give a crumbly texture.  The product of Strong is a crispy and comprises of the same ingredients as claimed; thus, whatever is considered crumbly, it’s obvious the property is present in the Strong product.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong in view of Borek , Jensen , Ardisson-Korat , Fosdick, Zimeri, Adkins and Luhadiy as applied to claims 1,4-6,8-15,17,19-24 above, and further in view of Zubanas ( 2010/0316772).
Strong does not disclose the viscosity in claim 7.
Zubanas discloses cookie products having a filling.  The filling should have a viscosity such that the filling does not leak or bleed.  In one aspect, the filling has a viscosity of about 10000-80000  centipoise.  (see paragraph 0036)
It would have been obvious to one skilled in the art to form filling having the proper viscosity such that it doesn’t leak , can be extruded and give the proper taste and texture.  It would have been obvious to one skilled in the art to follow the guideline of Zubanas and adjust accordingly depending on the texture, taste and proper workability.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4-15,17,19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
November 13, 2022
/LIEN T TRAN/               Primary Examiner, Art Unit 1793